Citation Nr: 1409996	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-30 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss from May 22, 2007, forward.  

2.  Entitlement to an initial rating in excess of 10 percent for the residuals of crushing injury to the right middle finger.

3.  Entitlement to an initial rating in excess of 20 percent for amputation through proximal interphalangeal joint of the right index finger.


REPRESENTATION

Appellant represented by:	Douglas Charles Smith, Esquire


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and August 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran was scheduled for a hearing before a member of the Board in January 2014.  However, he requested that the hearing be cancelled.  38 C.F.R. § 20.704(e) (2013).

The Board granted a staged rating for the Veteran's service-connected bilateral hearing loss in a final decision dated November 14, 2006.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims.  Instead, in March 2007, the Veteran submitted a "Notice of Disagreement" with the December 2006 rating decision, which implemented the final November 2006 Board decision.  The Veteran's correspondence has been interpreted as a new claim for an increased rating for service-connected bilateral hearing loss.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  After May 22, 2007, the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level IV hearing in the right ear and Level V hearing in the left ear. 

2.  The Veteran's right middle finger proximal interphalangeal joint is anklyosed; his symptoms have produced, at worse, a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  This was first shown on March 7, 2012.

4.  The Veteran has a right index finger amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; more than one-half the bone has not been lost.  Ankylosis of the right index finger has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met from May 22, 2007, forward. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.85, 4.87; Diagnostic Code (DC) 6100 (2013).

2.  The criteria for an initial rating in excess of 10 percent for residuals of crushing injury to the right middle finger have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5226 (2013).  

3.  The criteria for a separate disability rating of 10 percent, and no higher, for the residuals of crushing injury to the right middle finger due to limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5229 (2013).

4.  The criteria for an initial rating in excess of 20 percent for amputation through proximal interphalangeal joint of the right index finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5153 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

The Veteran seeks increased ratings for his service-connected bilateral hearing 
loss, residuals of crushing injury to the right middle finger, and amputation through proximal interphalangeal joint of right index finger.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Bilateral Hearing Loss

In the present appeal, the Veteran's bilateral hearing loss has been assigned a 10 percent rating from June 3, 2002; a noncompensable rating from February 12, 2004; and a 10 percent rating from May 22, 2007, forward.  As explained above, the relevant period on appeal involves the 10 percent rating assigned from May 22, 2007, forward.   

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  The results of such testing are charted on Table VI and VII.  See 38 C.F.R. § 4.85.  Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  

The Veteran submitted an audiogram from the Pacific Coast Hearing Center, which was conducted on May 22, 2007.  The Veteran's puretone threshold averages were 57.5 decibels in his right ear and 67.5 in his left ear.  The speech discrimination scores were 80 and 88 percent in the right and left ears, respectively.  Thus, this examination report yielded a numerical designation of IV in the right ear and III in the left ear.  Entering the category designations into Table VII, a 10 percent evaluation is for assignment with regard to the May 2007 examination results under DC 6100.  The Board notes, however, it is unclear from the treatment notes whether the Maryland CNC test was used to identify the controlled speech discrimination percentages.  

In May 2008, the Veteran was afforded a VA examination.  At that time, his 
puretone threshold averages were 62.5 decibels in his right ear and 70 in his left ear.  The speech discrimination scores were 96 and 92 percent in the right and left ears, respectively.  Thus, this examination report yielded a numerical designation of II in the right ear and II in the left ear.  Entering the category designations into Table VII, a noncompensable evaluation is for assignment with regard to the May 2008 examination results under DC 6100.  The Veteran also reported having difficulty hearing the television and difficulty hearing in noisy places and amongst crowds.  

Subsequently, in June 2013, the Veteran was afforded another VA examination.  The Veteran's puretone threshold averages were 66.25 decibels in his right ear and 75 in his left ear.  The speech discrimination scores were 84 and 80 percent in the right and left ears, respectively.  Thus, this examination report yielded a numerical designation of III in the right ear and V in the left ear.  Entering the category designations into Table VII, a 10 percent evaluation is for assignment with regard to the June 2013 examination results under DC 6100.  The Veteran also reported difficulty hearing and understanding normal conversation and relying on speech reading to assist in communication.  

Therefore, a review of the evidence shows that the Veteran's bilateral hearing loss has not demonstrated exceptional patterns of hearing impairment as outlined in 38 C.F.R. § 4.86.  Instead, application of Table VI under 38 C.F.R. § 4.85 shows a rating in excess of 10 percent for the Veteran's bilateral hearing loss from May 22, 2007, forward, is not warranted.  

Specifically, the Veteran's bilateral hearing loss did not reflect puretone threshold averages and speech discrimination scores warranting a rating in excess of 10 percent under the mechanical application of 38 C.F.R. § 4.85.  Indeed, even the May 2007 audiogram, which did not clearly identify the correct test for VA rating purposes with regard to speech discrimination scores, resulted in a 10 percent rating under DC 6100.  In addition, the May 2008 VA examination did not produce a compensable rating.  However, the June 2013 VA audiogram did demonstrate puretone threshold averages and speech discrimination scores, using the Maryland CNC test, warranting a rating of 10 percent under 38 C.F.R. § 4.85.  In short, a rating in excess of 10 percent is not warranted from May 2007, forward because the audiograms of record from that appeal period reflect a noncompensable or 10 percent rating for the Veteran's bilateral hearing loss.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing in crowds and having to turn up the television, is not competent to report that his hearing acuity is of sufficient severity to warrant a 20 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).
In sum, when evaluating the Veteran's bilateral hearing loss, the Board finds that, even after considering the effects of the disability on the Veteran's activities of daily living, the preponderance of the evidence is against the claim for a disability evaluation in excess of 10 percent from May 22, 2007, forward.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.85, DC 6100; Lendenmann, 3 Vet. App. at 349.  Moreover, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral hearing loss from May 22, 2007, forward.  See Schafrath, 1 Vet. App. at 595.

Right Middle Finger and Right Index Finger Disabilities

The Veteran's right middle finger disability is currently rated as 10 percent disabling under DC 5226.  His right index finger disability is currently rated as 20 percent disabling under DC 5153.

Under DC 5226, a maximum 10 percent rating is warranted for unfavorable or favorable ankylosis of the long or middle finger (digit III) of either hand.  The Note under DC 5226 provides that consideration should be made as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

For the middle finger, zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" (2013).  

Additionally, the rating criteria for evaluating ankylosis of the middle finger provide that, if both the MCP and the PIP joints of the digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the disability should be evaluated as an amputation without metacarpal resection at the PIP joint or proximal thereto.  If both the MCP and the PIP joints of a digit are ankylosed, the disability should be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the MCP or PIP joints is ankylosed, and there is a gap of more than two inches (5.1 centimeters (cm.)) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, the disability should be evaluated as unfavorable ankylosis.  If only the MCP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, the disability should be evaluated as favorable ankylosis.  

The rating criteria also provide evaluations for limitation of motion of individual fingers.  Under DC 5229, for the middle or index finger, a noncompensable evaluation is provided where there is limitation of motion, with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees, whether it affects the minor or the major hand.  A 10 percent evaluation is provided for limitation of motion, with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, whether it affects the minor or the major hand.  

Regarding amputation of the index finger, under DC 5153, a 10 percent evaluation is warranted for an amputation through the middle phalanx or at distal joint.  A 20 percent evaluation is warranted for amputation of the index finger (minor or major) without metacarpal resection, at the proximal interphalangeal joint or proximal thereto, or for amputation of the index finger (minor) with metacarpal resection (more than one-half the bone lost).  A 30 percent evaluation is warranted for amputation of the index finger (major) with metacarpal resection.

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

It is further noted that degenerative arthritis established by X-ray evidence will also be rated on the basis of limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2013).  

Turning to the evidence of record, the Veteran has submitted several photographs of his hand demonstrating right hand deformities.  He has also provided statements articulating that the "whole picture" created by his present disability warrants a higher rating.  The record shows his right hand is his dominant hand.   
Beginning with a discussion of the right middle finger disability, a June 2003 treatment record from "Dr. M.L." states the Veteran has "functioned quite well with this deformity over the last 30-40 years" since injuring his hand in 1966.  Dr. M.L. noted the tip of the finger was non-tender, and there was no evidence of neuroma formation.  The Veteran had full motion of the metacarpophalangeal joint of the right index finger.  September 2008 VA treatment records also document a partial amputation of the index finger.  

The Veteran was afforded a VA examination in January 2010.  The Veteran reported pain, weakness, and fatigue in the right hand with flare-ups associated with manual activities.  The Veteran had full extension of six digits.  The exception was an 80-degree loss of extension at the DIP joint of the right middle finger.  Pulp-to-palm distance with the MP joint flexed was zero for six fingers, except three quarters of an inch for the right middle finger.  Motion of DIP joint of right middle finger allowed for flexion of 90 degrees and extension to 70 degrees, creating a mallet-finger deformity.  There was no redness or swelling of the hand.  The examiner noted the results of a February 2008 X-ray showing degenerative arthritis and deformity at the DIP joint of the middle finger. 

Furthermore, the examiner noted the Veteran's index finger amputation at the middle phalanx, leaving three quarters of an inch of the middle phalanx remaining.  The amputation tip had moderate tenderness.  The amputation scar was one quarter of an inch by a half inch.  A March 2010 addendum provided information as to the motion of the right index finger.  The motion of the right index finger at the MP joint was zero to 80 degrees and at the PIP joint it was zero to 35 degrees.  The examiner noted the DIP joint was gone due to the amputation.  

A December 2010 treatment record from "Dr. E.F." indicates that the Veteran complained of right hand pain.  The Veteran reported atrophy and weakness in his right hand.  Dr. E.F. identified flexion deformity of the middle finger DIP joint with restricted motion, diagnosing a swan neck deformity.  

In a February 2011 VA examination, the examiner also noted a swan neck deformity of the right middle finger.  However, an examination of the bilateral middle fingers revealed no ankylosis.  There was also no gap between the proximal transverse crease of the palm to the right middle fingertip.  Range of motion testing revealed no additional degree of limitation upon repetitive testing of the right middle finger.  PIP flexion was measured to 100 degrees, MP flexion was measured at 80 degrees, and DIP flexion was measured at 70 degrees.  

With regard to the Veteran's amputated right index finger, the Veteran reported pain, but he denied swelling, redness and phantom pain.  From one to ten (with ten being the worst), the Veteran reported a symptom severity level of four.  The Veteran also reported weakness with fine motor tasks and grasping.  The examiner found that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use of the right index finger.  There was no ankylosis of either index finger.  PIP flexion was measured at zero to 100 degrees, and MP flexion was measured at zero to 45 degrees.  On examination, there was no gap between the proximal transverse crease of the palm to the left index fingertip.  The examiner diagnosed amputation through the middle interphalangeal joint of the right index finger with X-ray evidence of degenerative changes of the first, second, and third MCP and PIP joints.  

Lastly, the examiner concluded the Veteran's daily activities were not affected by his condition.  However, the examiner indicated that the Veteran may need more time to complete certain occupational tasks, such as fine and gross manipulation.  

In March 2012, the Veteran was provided another VA examination.  There was no objective evidence of painful motion with regard to the right middle finger.  Moreover, although there was less movement than normal, weakened movement, and incoordination noted in all fingers in the right hand, there was no additional limitation of motion of any fingers upon repetitive use testing.  Muscle strength in the right hand was measured at 4/5, and there was no limitation of extension.  

However, PIP ankylosis was found in the right long finger in extension and in full flexion with a gap of two inches or less between the fingertip and the proximal transverse cease of the palm, with the finger flexed to the extent possible.  Ankylosis was not found in the right index finger.  The examiner documented a gap of one inch or more between the fingertip and proximal transverse crease of the palm with regard to the right index finger.  

Moreover, the examiner found that the Veteran's scars related to his hand disabilities were not painful and/or unstable or that the total area of all related scars was greater than 39 square centimeters.  Finally, the examiner noted the Veteran's difficulty with fine motor skills.  However, there was no finding of functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.   

Turning to evidence related to the Veteran's right middle finger, ankylosis of the middle finger has been identified in the PIP.  Since only the PIP joint is ankylosed, and there is a gap of two inches or less between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, the right middle finger disability should be evaluated as favorable ankylosis.  However, the Veteran has already been awarded the maximum 10 percent rating for the right middle finger under DC 5226, which rates on the basis of ankylosis of individual digits.

Per the Note in DC 5226, the Board has also considered whether the Veteran's right middle finger disability could be evaluated as an amputation.  As explained, if both the MCP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the disability should be evaluated as amputation without metacarpal resection at the PIP joint or proximal thereto.  Under DC 5154 for amputation of the middle finger, for the minor hand, a 10 percent evaluation is warranted for amputation without metacarpal resection at the PIP joint or proximal thereto, and a 20 percent evaluation is assigned for amputation of the middle finger with metacarpal resection where more than one-half of the bone is lost.  38 C.F.R. § 4.71a, DC 5154.  However, as discussed above, the evidence shows that only the PIP joint of the middle finger is ankylosed.  Therefore, the Veteran's right middle finger disability cannot be rated as an amputation.  

However, the Board has also considered whether the Veteran is entitled to a compensable evaluation for his right middle finger disability under other pertinent diagnostic codes, to include DC 5229, discussed above, which rates on the limitation of motion of individual digits.  In this case, the March 2012 VA examination of the right middle finger identified a gap of one inch or more between the fingertip and proximal transverse crease of the palm, with the finger flexed to the extent possible.  As a result, the Board finds that a 10 percent evaluation, and no higher, for the Veteran's right middle finger is warranted under DC 5229 from March 7, 2012, the date of the VA examination containing the requisite findings for compensable limitation of motion of the right middle finger.  

With regard to the Veteran's right index finger disability, the evidence does not show an index finger amputation with metacarpal resection (more than one-half the bone lost) of the major hand, which would warrant a higher rating of 30 percent under DC 5153.  To the contrary, the Veteran's amputation has been documented as extending only through the middle interphalangeal joint.  

Considering any limitation of motion associated with the Veteran's right index finger, the evidence does not show a gap of one inch or more between the fingertip and proximal transverse crease of the palm, with the finger flexed to the extent possible.  As a result, the Board finds that a 10 percent evaluation is also not warranted under DC 5229 for the right index finger.  

The Board has also considered whether there is any additional functional loss of the Veteran's right middle or index fingers.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  However, in light of the 10 percent disability rating assigned herein for the Veteran's middle finger, the Veteran is now in receipt of the maximum schedular evaluation for limitation of motion of the right middle finger.  Furthermore, both the February 2011 and March 2012 VA examiners commented that the Veteran's range of motion was not additionally limited following repetitive movement with regard to either the right middle or index fingers.  Therefore, the Board concludes that evaluations in excess of 10 percent for the Veteran's right middle and 20 percent for the right index fingers is not warranted at any time during the appeal period due to additional functional loss.

The Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's right middle and index finger disabilities.  See Schafrath, 1 Vet. App. at 595.  The Board notes that in his Notice of Disagreement, the Veteran indicated that he should be granted a higher rating under DC 5219.  However, the evidence does not show unfavorable ankylosis of two digits of one hand.  Therefore, DC 5219 is inapplicable in this case.  Moreover, the Veteran's reports of numbness in his right hand were already addressed in a June 2012 rating decision that denied service connection for peripheral neuropathy of the right upper extremity.  

Lastly, the Board finds that an inferred claim for a total disability rating based on individual unemployability (TDIU) has not been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has indicated that his symptoms have affected his occupational opportunities only insofar as he has difficulty with certain activities involving fine motor skills.  Indeed, the January 2010 examiner limited the Veteran to light work only.  The Veteran at that time also reported that he had been retired for ten years, with no reference to his service-connected abilities as the cause of his retirement.  Lastly, the February 2011 examiner found the Veteran's occupational functioning was only limited in terms of requiring more time to complete certain tasks.  As such, the Board finds a TDIU has not been raised in this case. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral hearing loss, right middle finger disability or right index finger disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  

Specifically, the Veteran's bilateral hearing loss has been measured by four different audiograms and his statements describing increased difficulty hearing the television, understanding conversational speech, and difficulty handling background noise have been taken into consideration when applying the rating criteria.  With regard to the Veteran's right middle and index finger disabilities, the rating criteria contemplate both ankylosis and limitation of motion of single or multiple digits of the hand as well as amputation of one or more fingers.  The criteria also contemplate the Veteran's reports of pain and limited motion, which is further considered by application of 38 C.F.R. § 4.40, § 4.45, and § 4.59.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the duty to notify was satisfied by June 2006 and November 2009 letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private medical records, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, each examination was adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analyses to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss from May 22, 2007, forward, is denied.

Entitlement to an initial rating in excess of 10 percent for the residuals of crushing injury to the right middle finger is denied.

A separate disability rating of 10 percent for the limitation of motion of the right middle finger is granted, subject to the laws and regulations governing the payment of monetary awards. 

Entitlement to a rating in excess of 20 percent for amputation through proximal interphalangeal joint of the right index finger is denied. 



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


